Citation Nr: 1518784	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-04 013	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES
 
1.  Entitlement to service connection for bilateral macular degeneration, to include as due to a cervical spine disorder.  
 
2.  Entitlement to service connection for hearing loss.  
 
3.  Entitlement to service connection for tinnitus.  
 
4.  Entitlement to an increased evaluation for lumbar traumatic arthritis with fusion, currently evaluated as 40 percent disabling.  
 
5.  Entitlement to an increased evaluation for right thigh myalgia, currently evaluated as 30 percent disabling.  
 
6.  Entitlement to an increased evaluation for subgluteal bursitis associated with right thigh myalgia, currently evaluated as 10 percent disabling. 
 
 
REPRESENTATION
 
Appellant represented by:  Blinded Veterans Association
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
S. Syverson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1950 to August 1952.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran submitted a timely June 2010 notice of disagreement encompassing the issues listed on the cover page, however, a statement of the case has yet to be issued with respect to the issues of entitlement to service connection for hearing loss and tinnitus, and entitlement to increased evaluations for right thigh myalgia and subgluteal bursitis.  
 
The Veteran testified at a February 2015 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless file.  Additional relevant records are located in the Veterans Benefits Management System (VBMS) paperless claims file.  At the hearing, the Veteran submitted additional relevant documents.  The Veteran did not waive initial consideration of this evidence by the RO, thus necessitating further development.  See 38 C.F.R. § 20.1304(c) (2014).  
 
The issues of entitlement to a separate evaluation for radiculopathy and/or peripheral neuropathy due to traumatic lumbar arthritis, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder, secondary to traumatic lumbar arthritis, and whether new and material evidence has been submitted to reopen a claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral macular degeneration following June 2007 cervical spine surgery have been raised by the record, including by the February 2015 hearing testimony and evidence submitted at the hearing.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
 
REMAND
 
Remand is required to ensure that all necessary development is completed.  In February 2015, the Veteran submitted additional evidence and indicated that he wanted the RO to review that evidence in the first instance.  Accordingly, further development is required under 38 C.F.R. § 20.1304.

Additionally, relevant evidence was associated with the Veteran's file after the January 2012 statement of the case, including VA treatment records and examination reports.  Notably, a supplemental statement of the case was not completed.  On remand, the AOJ must ensure that it reviews all of the relevant evidence, and if the claims remained denied, it must issue a supplemental statement of the case.

In his June 2010 notice of disagreement, the Veteran requested that the RO review records of his care at Princeton Place Nursing Home.  Those records have not yet been obtained, and additional efforts to obtain such records, with the assistance of the Veteran as necessary, must be made.  Any outstanding records of relevant VA treatment should also be obtained. 
 
Regarding the issue of entitlement to service connection for macular degeneration, to include as secondary to a cervical spine disorder, the AOJ must first adjudicate the inextricably intertwined issue whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder secondary to traumatic lumbar arthritis.
 
Regarding entitlement to an increased evaluation for traumatic arthritis of the lumbar spine, in light of the February 2015 hearing testimony, a new examination is warranted to determine whether the Veteran's service-connected disorder causes unfavorable ankylosis of the entire thoracolumbar spine.  
 
As noted above, the Veteran filed a timely notice of disagreement regarding entitlement to service connection for hearing loss and tinnitus, and entitlement to increased evaluations for right thigh myalgia and subgluteal bursitis associated with right thigh myalgia.  The RO, however, has not issued a statement of the case addressing those issues.  Therefore, the claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
 
Accordingly, the case is REMANDED for the following action:
 
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  With the assistance of the Veteran as necessary, obtain any outstanding records of relevant treatment, including records from Princeton Place Nursing Home beginning in June 2007 and the Albuquerque VA Medical Center since February 2014.
 
If the AOJ cannot locate the identified records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA examination to assess the nature and severity of his lumbar traumatic arthritis with fusion.  The examiner is to be provided access to the VBMS file and any relevant records located in Virtual VA.  The examiner must specify in the report that the VBMS file and any Virtual VA records have been reviewed.  Any indicated tests or studies should be performed.  The examiner must specifically opine as to whether the Veteran's service-connected lumbar spine disorder is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  This opinion should be given irrespective of any inability to perform range of motion testing.  
 
3.  The RO must adjudicate whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder, secondary to  traumatic arthritis of the lumbar spine.  Should the claim be denied, the Veteran and his representative are informed that the Board may not exercise appellate jurisdiction over the claim in the absence of a timely perfected appeal.  
 
4.  After completing the above and any other indicated development, readjudicate the issues of entitlement to service connection for macular degeneration, to include as due to a cervical spine disorder, and entitlement to an increased evaluation for lumbar traumatic arthritis with fusion.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  
 
5.  Provide the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issues of entitlement to service connection for hearing loss and tinnitus and entitlement to increased evaluations for right thigh myalgia and subgluteal bursitis associated with right thigh myalgia.  If, and only if, the Veteran timely perfects an appeal, the matter should be returned to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

